Per Curiam:
This action is in equity. The plaintiff states facts and then asks for relief, which presents two aspects but which is based upon the same facts, viz., the unlawful appropriation of plaintiff’s property. Whether or not he would be entitled to ah or any of the relief asked for must be determined on the trial. But we do not think that two causes of action are stated. The order must be reversed, with ten dollars costs and disbursements, and the motion denied, "with ten dollars costs. Present — Ingraham, P. J., Clarke, Scott, Miller and Dowling, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.